[Cite as Fontanarosa v. Connors, 2021-Ohio-2346.]




            IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                                   MARK FONTANAROSA,

                             Plaintiff-Appellant/Cross-Appellee,

                                                    v.

                                       KELLY CONNORS,

                           Defendant-Appellee/Cross-Appellant.


                       OPINION AND JUDGMENT ENTRY
                              Case No. 20 MA 0031 & 20 MA 0038


                                   Civil Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                   Case No. 18 CV 45

                                       BEFORE:
                Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                             JUDGMENT:
                                               Affirmed



Atty. Greg Rossi, and Atty. James Melfi, Rossi & Rossi Co., 26 Market Street, Suite 802,
Youngstown, Ohio 44501, for Plaintiff-Appellant and

Atty. Martin White, Martin F. White Co., LPA, 156 Park Avenue, N.E., Warren, Ohio
44482, for Defendant-Appellee.
                                                                                   –2–


                                       Dated:
                                    June 29, 2021

Donofrio, J.


        {¶1}   Plaintiff-appellant/cross-appellee, Mark Fontanarosa, appeals from a
Mahoning County Common Pleas Court judgment finding that he was not entitled to the
return of an engagement ring and wedding band that he had purchased for defendant-
appellee/cross-appellant, Kelly Connors, following a bench trial. Connors cross-appeals
from a Mahoning County Common Pleas Court judgment awarding summary judgment in
favor of Fontanarosa on his claim for a partition of a residence deeded in both parties’
names.
        {¶2}   Fontanarosa married his wife Sue Ellen in 1983. Fontanarosa and his wife
separated in 2012. Shortly thereafter he began a relationship with Connors.
        {¶3}   The parties moved in together sometime in late 2012.
        {¶4}   In November 2012, Fontanarosa purchased a diamond engagement ring
and wedding band for $36,295.       In March 2013, Fontanarosa gave Connors the
engagement ring, which she accepted along with Fontanarosa’s marriage proposal.
        {¶5}   During the parties’ relationship, in October 2015, Fontanarosa purchased
a home on Leffingwell Road in Canfield (the home) for the price of $395,000.
Fontanarosa provided all of the funds for the purchase and he was the only person listed
on the settlement statement and on the property insurance. At closing, Fontanarosa
indicated to the title agent that if something were to happen to him, he wanted the home
to go to Connors. The warranty deed for the home, filed October 16, 2015, transferred
the home to Fontanarosa and Connors for their joint lives, remainder to the survivor of
them.
        {¶6}   During most of the parties’ relationship, Fontanarosa was still legally
married to Sue Ellen. Fontanarosa’s marriage was not legally dissolved until October 5,
2017.
        {¶7}   The parties’ relationship eventually deteriorated and Connors obtained a
civil protection order against Fontanarosa in December 2017.




Case No. 20 MA 0031 & 0038
                                                                                        –3–


      {¶8}     Fontanarosa filed a complaint and an amended complaint in January
2018, against Connors seeking an order of partition that would award him 100 percent of
the value of the home, asserting a claim for conversion of various items of personal
property, and asserting a claim for replevin for the diamond engagement ring and wedding
band. Connors filed an answer and counterclaim seeking an order of partition dividing
the home’s value equally between her and Fontanarosa and seeking a judgment that all
personal property in her possession, including the rings, was gifted to her by Fontanarosa.
      {¶9}     Fontanarosa next filed a motion for partial summary judgment on the
partition claim. He argued that he provided all of the funds for the purchase of the home,
totaling $395,000. He further argued that when asked how he would like to take title, he
told the title agent that if something happened to him he wanted the home to go to
Connors.
      {¶10}    Connors filed a trial brief, which the trial court treated as a motion in
opposition to Fontanarosa’s motion for partial summary judgment and a motion for
summary judgment.
      {¶11}    During the pendency of the matter, the parties sold the home and the
proceeds were held in an escrow account awaiting judgment of the trial court.
      {¶12}    On February 7, 2019, the trial court granted Fontanarosa’s motion for
partial summary judgment and awarded him 100 percent of the proceeds of the home. In
so ruling, the court found that Fontanarosa paid the entire purchase price while Connors
paid nothing. It also noted that Fontanarosa paid exclusively for costly repairs and
improvements to the home. As to Connors’ motion for summary judgment regarding the
engagement and wedding rings, the trial court found that there were genuine issues of
material fact that precluded summary judgment. Therefore, it overruled Connors’ motion.
      {¶13}    The trial court set the remaining claims for a bench trial. Prior to trial, the
parties resolved Fontanarosa’s claim for the return of certain items of personal property.
Thus, the matter proceeded to a bench trial before a magistrate on the sole remaining
claim regarding the rings.
      {¶14}    At trial, the magistrate heard testimony from both parties. The magistrate
found that Fontanarosa had “unclean hands” and, therefore, could not recover the rings
on a theory of unjust enrichment. The magistrate pointed out that Fontanarosa proposed



Case No. 20 MA 0031 & 0038
                                                                                          –4–


marriage to Connors and gave her an engagement ring while he was still married to
another woman. He found this conduct to be reprehensible and violating the bonds of
marriage. The magistrate found that Connors also had “unclean hands” because she
accepted a marriage proposal from a man she knew to be married. Because both parties
came to the court with unclean hands, the magistrate determined that the court, in equity,
would leave the parties as they were. Therefore, the magistrate rendered judgment in
favor of Connors.
       {¶15}       Fontanarosa filed objections to the magistrate’s decision. He argued that
the magistrate erred as a matter of law in concluding that the giving an engagement ring
to Connors while he was still legally married, but separated from his wife, constituted
unclean hands prohibiting equitable relief.
       {¶16}       The trial court overruled Fontanarosa’s objections. It found no error of law
with the magistrate’s decision. Therefore, the court entered judgment in favor of Connors
regarding the rings.
       {¶17}       Fontanarosa filed a timely notice of appeal on March 3, 2020, from the
trial court’s judgment regarding the rings. Connors filed a timely notice of appeal on
March 17, 2020, from the trial’s court award of partial summary judgment regarding the
house. This court consolidated the two appeals.
       {¶18}       Fontanarosa now raises two assignments of error. His first assignment
of error states:

               THE TRIAL COURT ERRED AS A MATTER OF LAW IN
       CONCLUDING THAT PLAINTIFF/APPELLANT HAD UNCLEAN HANDS
       PRECLUDING EQUITABLE RELIEF.

       {¶19}       Fontanarosa argues that the trial court erred in applying the doctrine of
unclean hands in denying him equitable relief. He argues the rings were clearly given in
contemplation of marriage. And although he was still married at the time he gave the
engagement ring to Connors, Fontanarosa argues Connors was equally culpable in any
reprehensible conduct as she knew he was married when she began her relationship with
him and moved in with him and they shopped for the rings together. He asserts Connors
should not be rewarded for accepting a proposal from a married man.



Case No. 20 MA 0031 & 0038
                                                                                          –5–


       {¶20}   Many Ohio appellate courts have held that a gift made in contemplation of
marriage, typically an engagement ring, may be recovered by the donor if marriage does
not ensue, regardless of which party is at fault regarding the termination of the
engagement. Pine v. Price, 7th Dist. Columbiana No. 01-CO-46, 2002-Ohio-5223, ¶ 14,
citing Patterson v. Blanton, 109 Ohio App.3d 349, 352, 672 N.E.2d 208 (10th Dist.1996),
McIntire v. Raukhorst, 65 Ohio App.3d 728, 585 N.E.2d 456 (9th Dist.1989), Lyle v.
Durham, 16 Ohio App.3d 1, 473 N.E.2d 1216 (1st Dist.1984).
       {¶21}   Because Fontanarosa was legally married to someone else when he
proposed marriage to Connors and gave her the engagement ring, the trial court found
that he had “unclean hands” and could not recover the rings on a theory of unjust
enrichment.
       {¶22}   The defense of unclean hands requires a showing that the party seeking
relief engaged in reprehensible conduct with respect to the subject matter of the action.
Downie-Gombach v. Laurie, 8th Dist. Cuyahoga No. 102167, 2015-Ohio-3584, ¶ 46,
citing State ex rel. Coughlin v. Summit Cty. Bd. of Elections, 136 Ohio St.3d 371, 2013-
Ohio-3867, 995 N.E.2d 1194, ¶ 16. In this case, there is no dispute that Fontanarosa
was married to Sue Ellen when he proposed marriage to Connors and gifted her the
engagement ring. But there is also no dispute that Connors knew that Fontanarosa was
still married when she began her relationship with him, when she moved in with him, and
when she accepted his proposal. Both parties here were fully apprised of their situation.
Thus, on the facts of this case, we find the doctrine of unclean hands does not apply.
       {¶23}   Therefore, we are back to the general presumption that a gift made in
contemplation of marriage may be recovered by the donor if the marriage does not occur.
But we must consider another set of facts unique to this case.
       {¶24}   Connors testified there was an incident in 2015 of domestic violence. (Tr.
107). Connors told her counselor about the incident and her counselor reported it to the
police. (Tr. 108). Connors moved out of Fontanarosa’s house for a short time after that.
(Tr. 108). Connors stated that Fontanarosa urged her then to sell the engagement ring
and to use the money for her living expenses. (Tr. 113). At that time, the two drafted a
document stating that Fontanarosa purchased the ring for $36,295 and that he
“relinquish[ed] all rights to the property of this ring regardless of the future of marriage or



Case No. 20 MA 0031 & 0038
                                                                                          –6–


a relationship” and that he did this “based on hardships that have occurred in the
relationship.” (Tr. 114-116; Plaintiff’s Ex. 3). It went on to state that Connors could use
the money “to reestablish herself financially under the circumstances that a fallout of the
relationship should occur.” (Plaintiff’s Ex. 3). The two went together to a notary where
Fontanarosa signed the document. (Tr. 117; Plaintiff’s Ex. 3). Connors never sold the
ring, however, and the two reconciled. (Tr. 118).
       {¶25}    Based on this document, signed by Fontanarosa and notarized,
Fontanarosa relinquished any rights he had to the engagement ring. He specifically
stated that even if the marriage did not occur, he relinquished all rights to the ring. He
further stated that Connors could use the money from the ring to reestablish her finances
if the parties were to break up.
       {¶26}    “An appellate court may affirm based on different reasoning than found by
a trial court, but an appellate court cannot disturb a judgment or order that is legally correct
based on different reasoning.”       John A. Becker Co. v. Jedson Eng., Inc., 2d Dist.
Montgomery No. 27891, 2018-Ohio-3924, ¶ 19. While we do not agree with the trial
court’s reasons for awarding Connors the ring, we do agree that the trial court reached
the legally correct outcome in this case.
       {¶27}    Accordingly, Fontanarosa’s first assignment of error is without merit and is
overruled.
       {¶28}    Fontanarosa’s second assignment of error states:

                THE TRIAL COURT’S DECISION THAT MR. FONTANAROSA
       HAD UNCLEAN HANDS WHICH PRECLUDED HIM FROM EQUITABLE
       RELIEF WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶29}    Given our resolution of Fontanarosa’s first assignment of error, his second
assignment of error is now moot.
       {¶30}    Connors raises a single assignment of error. It states:

               THE TRIAL COURT ERRED WHEN IT GRANTED PARTIAL
       SUMMARY JUDGMENT IN FAVOR OF APPELLEE/CROSS-APPELLANT,
       AWARDING HIM A ONE HUNDRED PERCENT INTEREST IN THE
       LEFFINGWELL PROPERTY.


Case No. 20 MA 0031 & 0038
                                                                                       –7–


       {¶31}   Connors argues that because the deed to the home was titled in both of
their names, a rebuttable presumption arose that they owned the home equally. She
asserts that placing the name on a deed of one who has not made a financial contribution
can result in an irrevocable gift. She contends that if there was any question of fact as to
whether Fontanarosa intended to gift her with an interest in the home, then summary
judgment was not appropriate.
       {¶32}   Connors points out that in the purchase agreement for the home,
Fontanarosa specifically requested that Connors’ name be put on the deed. She further
points out that in his affidavit, Fontanarosa stated that he told the title company that if
anything happened to him, he wanted the home to go to Connors. Next, Connors points
to Fontanarosa’s testimony that he did put the home in Connors’ name without requiring
her to put any money toward the purchase of the home.               Connors argues that
Fontanarosa’s testimony conflicts with statements he made later in his affidavit where he
suggested that the title company made a mistake by putting her name on the deed.
Finally, Connors points to her own affidavit where she stated that Fontanarosa gifted her
an interest in the home as security.
       {¶33}   An appellate court reviews a summary judgment ruling de novo. Comer v.
Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Thus, we shall apply
the same test as the trial court in determining whether summary judgment was proper.
       {¶34}   A court may grant summary judgment only when (1) no genuine issue of
material fact exists; (2) the moving party is entitled to judgment as a matter of law; and
(3) the evidence can only produce a finding that is contrary to the non-moving party.
Mercer v. Halmbacher, 9th Dist. Summit No. 27799, 2015-Ohio-4167, ¶ 8; Civ.R. 56(C).
The initial burden is on the party moving for summary judgment to demonstrate the
absence of a genuine issue of material fact as to the essential elements of the case with
evidence of the type listed in Civ.R. 56(C). Dresher v. Burt, 75 Ohio St.3d 280, 292, 662
N.E.2d 264 (1996). A “material fact” depends on the substantive law of the claim being
litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603, 662 N.E.2d 1088
(8th Dist.1995), citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248, 106 S.Ct.
2505, 91 L.Ed.2d 202 (1986).




Case No. 20 MA 0031 & 0038
                                                                                         –8–


       {¶35}   If the moving party meets its burden, the burden shifts to the non-moving
party to set forth specific facts to show that there is a genuine issue of material fact. Id.;
Civ.R. 56(E). “Trial courts should award summary judgment with caution, being careful
to resolve doubts and construe evidence in favor of the nonmoving party.”              Welco
Industries, Inc. v. Applied Cos., 67 Ohio St.3d 344, 346, 617 N.E.2d 1129 (1993).
       {¶36}   The parties here were survivorship tenants. Thus, this partition action is
governed by R.C. 5307.01. In a partition action between survivorship tenants, the court
must determine the share to which each is entitled as if the tenants were tenants in
common. Thrasher v. Watts, 2d Dist. Clark No. 2012 CA 50, 2013-Ohio-2581, ¶ 12; R.C.
5307.05. If the deed is silent, there is a rebuttable presumption that the parties took equal
interests in the property. Thrasher, at ¶ 12 citing Bryan v. Looker, 94 Ohio App.3d 228,
231, 640 N.E.2d 590 (3d Dist.1994). The court may then look beyond the deed to
determine each party's equitable interest in the subject property. Thrasher, at ¶ 12. A
party can rebut the presumption of equality by presenting evidence demonstrating
unequal contributions toward the purchase price. Id., citing Spector v. Giunta, 62 Ohio
App.2d 137, 141, 405 N.E.2d 327 (6th Dist.1978). If the party can demonstrate unequal
contributions, a presumption arises that the parties intended to share the property in
proportion to the amounts they contributed. Id.
       {¶37}   The Warranty Deed at issue here is silent as to the interests of the parties.
It simply states that the home is in the names of Fontanarosa and Connors, for their joint
lives, the remainder to the survivor of them. (Fontanarosa Aff. Ex. 3). Thus, a rebuttable
presumption initially arose that the parties took equal interests in the home.
       {¶38}   But Fontanarosa presented evidence of unequal contributions toward the
purchase price. Fontanarosa averred that he alone provided three cashier’s checks at
closing in the amounts of $90,000.00, $46,834.97, and $250,000.00, representing the
balance due to close on the home. (Fontanarosa Aff. ¶ 2; Ex. 2). He also averred that
Connors did not provide any funds toward the purchase of the home. (Fontanarosa Aff.
¶ 5). Connors does not dispute these facts. Thus, a presumption arose that the parties
intended to share the home in proportion to the amounts they contributed. In other words,
a presumption then arose that Fontanarosa owned 100 percent of the home since he
contributed 100 percent of the purchase price.



Case No. 20 MA 0031 & 0038
                                                                                      –9–


       {¶39}    Further evidence demonstrated that at the time of closing on the home,
the title agent asked Fontanarosa how he would like to take title. (Fontanarosa Aff. ¶ 8).
Fontanarosa responded that if something were to happen to him, he wanted the home to
go to Connors. (Fontanarosa Aff. ¶ 9). Fontanarosa was not represented by counsel and
did not review the deed prior to recording. (Fontanarosa Aff. ¶ 10).       The real estate
purchase agreement for the home identifies only Fontanarosa as the buyer.
(Fontanarosa Aff. ¶ 15; Ex. 11). Additionally, after purchasing the home, the parties made
approximately $12,000 worth of repairs and improvements to home and that Fontanarosa
paid the entire amounts for these items too. (Fontanarosa Aff. ¶ 12; Exs. 4, 5, 6).
       {¶40}    The burden then moved to Connors to rebut the presumption that
Fontanarosa was entitled to 100 percent of the home’s value. But she was not able to do
so.   The evidence that Connors relies on is Fontanarosa’s testimony on cross-
examination during a February 21, 2018 domestic violence protection order hearing and
her own self-serving statements.
       {¶41}    At the hearing, Fontanarosa testified that he purchased the home and it
was titled by way of a survivorship deed to him and Connors. (Feb. 21, 2018 Tr. 10). He
agreed that he did put Connors’ name on the deed, but he was not sure that he would
call it a gift. (Feb. 21, 2018 Tr. 13).
       {¶42}    This evidence does not create a genuine issue of material fact as Connors’
suggests.      Fontanarosa’s testimony is not inconsistent with his affidavit or the
documentary evidence he submitted. The fact that Fontanarosa agreed that he put
Connors’ name on the deed does not contradict his affidavit that he told the title agent
that if something happened to him he wanted the home to go to Connors. And though he
testified that the home was titled by way of a survivorship deed, this is simply a fact. It
does not affect the issue of whether he requested a survivorship deed or not.
       {¶43}    In her affidavit, Connors stated that Fontanarosa gifted her an interest in
the home as security. But the nonmoving party to a summary motion may not avoid
summary judgment by simply submitting a self-serving affidavit that contradicts the
moving party's evidence. Belknap v. Vigorito, 11th Dist. Trumbull No.2003-T-0147, 2004-
Ohio-7232, at ¶ 26-27.




Case No. 20 MA 0031 & 0038
                                                                                     – 10 –


       {¶44}   In sum, no genuine issue of material fact exists that prevents summary
judgment in favor of Fontanarosa.
       {¶45}   Accordingly, Connors’ sole assignment of error is without merit and is
overruled.
       {¶46}   For the reasons stated above, the trial court’s judgment is hereby affirmed.




Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 20 MA 0031 & 0038
     [Cite as Fontanarosa v. Connors, 2021-Ohio-2346.]




       For the reasons stated in the Opinion rendered herein, the assignments of error are
overruled and it is the final judgment and order of this Court that the judgment of the Court of
Common Pleas of Mahoning County, Ohio, is affirmed.              Costs to be taxed against the
Appellant.
       A certified copy of this opinion and judgment entry shall constitute the mandate in this
case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a certified copy
be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

       This document constitutes a final judgment entry.